DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 14 – 22, in the reply filed on September 9, 2022 is acknowledged.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings are objected to because all 12 figures contains the following similar notations: 1/12; 2/12; 3/12…11/12; 12/12. These notations appear to be page numbers, but their location is extremely close to the figures.  These notations need to be removed from each figure so that they are not confused for a reference number.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 – 18, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 16 – 18, and 22 recite the broad recitations of measurements, and the claims also recite another measurement, which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14, 15, 19, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Roth et al. (USPN 8,537,184).

Roth et al. disclose a linerless label web obtainable by a method according to claim 1 (Product claims including process recitations are not limited by the manipulation of the recited steps, only the structure implied by the steps.  See 2113.  In the present instance, the process steps imply a linerless label with an adhesive coating that does not cover the entire back of the substrate.  The reference discloses such a product.  See Abstract; Figures; Claims.) as in claim 14. Roth et al. further disclose a linerless customer roll manufactured from a continuous linerless label web, which said linerless label web has been arranged to be self-wound into a linerless machine roll, then said machine roll has been arranged to be unwound and lengthwise slit and cut into narrower customer web lengths having a predetermined length and width, after which said customer web lengths has been self-wound into a number of linerless customer rolls (Product claims including process recitations are not limited by the manipulation of the recited steps, only the structure implied by the steps.  See 2113.  In the present instance, the process steps imply a linerless label with an adhesive coating that does not cover the entire back of the substrate.  The reference discloses such a product.  See Abstract; Figures; Claims.), wherein the linerless customer roll comprises the narrower customer web comprising a face having a first side and a second side and positionally alternating continuous adhesive stripes on the second side of the web with predetermined number of the stripes (A) in cross-direction of the web (Abstract; Figures),  predetermined width of the stripes (B) in the cross-direction of the web (Abstract; Figures), predetermined positional frequency (C) of the stripes in the lengthwise direction of the web (Abstract; Figures), and predetermined positional amplitude (D) of the stripes in the cross-direction of the web wherein said predetermined properties (A,B,C,D) of the positionally alternating continuous adhesive stripes are selected so that number of the stripes in the linerless customer roll is one or more, width of the stripes is smaller than width of the linerless customer roll, and positional frequency is selected so that one oscillation cycle covers 1-100 peripherical lengths in the customer roll (Abstract; Figures; Column 2, line 56 to Column 4, line 6; Column 4, line 59 to Column 5, line 30) as in claim 15. With respect to claim 19, the width of at least one of said one or more than one adhesive stripe is smaller than the positional amplitude of said at least one adhesive stripe (Abstract; Figures; Column 2, line 56 to Column 4, line 6; Column 4, line 59 to Column 5, line 30). Regarding claim 21, the linerless label web consists of  the face, the one or more than one positionally alternating adhesive stripe on the second side of the face, and the release coating on the first side of the face (Column 1, line 58 to Column 2, line 23). For claim 22, total coverage of the adhesive coating is equal to or less than 50% calculated from the total area of the second side of the face, and/or total coverage of the adhesive coating is equal to or more than 10%, more preferably equal to or more than 30%, and most preferably equal to or more than 40%, calculated from the total area of the second side of the face (Column 7, lines 40 – 52).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 – 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Roth et al. (USPN 8,537,184) in view of Khatib et al. (USPN 5,674,626).

Roth et al. further disclose a linerless customer roll manufactured from a continuous linerless label web, which said linerless label web has been arranged to be self-wound into a linerless machine roll, then said machine roll has been arranged to be unwound and lengthwise slit and cut into narrower customer web lengths having a predetermined length and width, after which said customer web lengths has been self-wound into a number of linerless customer rolls (Product claims including process recitations are not limited by the manipulation of the recited steps, only the structure implied by the steps.  See 2113.  In the present instance, the process steps imply a linerless label with an adhesive coating that does not cover the entire back of the substrate.  The reference discloses such a product.  See Abstract; Figures; Claims.), wherein the linerless customer roll comprises the narrower customer web comprising a face having a first side and a second side and positionally alternating continuous adhesive stripes on the second side of the web with predetermined number of the stripes (A) in cross-direction of the web (Abstract; Figures),  predetermined width of the stripes (B) in the cross-direction of the web (Abstract; Figures), predetermined positional frequency (C) of the stripes in the lengthwise direction of the web (Abstract; Figures), and predetermined positional amplitude (D) of the stripes in the cross-direction of the web wherein said predetermined properties (A,B,C,D) of the positionally alternating continuous adhesive stripes are selected so that number of the stripes in the linerless customer roll is one or more, width of the stripes is smaller than width of the linerless customer roll, and positional frequency is selected so that one oscillation cycle covers 1-100 peripherical lengths in the customer roll (Abstract; Figures; Column 2, line 56 to Column 4, line 6; Column 4, line 59 to Column 5, line 30). However, Roth et al. fail to disclose the one or more than one positionally alternating adhesive stripe has a positional amplitude in a range of 0.1 - 1 times the width of the customer roll, preferably in a range of 0.3 to 0.7 times the width of the customer roll, the positional frequency of the adhesive stripe is selected so that one oscillation cycle covers equal to or more than 5 peripherical lengths in the customer roll, preferably equal to or more than 10 peripherical lengths in 5Application No. 17/553932 BP302326US (BGG0168US) the customer roll, defined as peripheries of the full customer roll, and one oscillation cycle covers equal to or less than 90 peripherical lengths in the customer roll, preferably equal to or less than 70 peripherical lengths in the customer roll, defined as peripheries of the full customer roll, the one or more than one positionally alternating adhesive stripe has a positional wavelength in a range between 0.5 m and 10 m, preferably in a range between 2 m and 7 m, and the pressure sensitive adhesive coating comprises water-based acrylic adhesive.  

Khatib et al. teaches a linerless label (Abstract; Figures) with a pressure sensitive adhesive coating comprises water-based acrylic adhesive (Column 3, lines 7 – 28) for the purpose of having an adhesive with the desired properties (Column 3, lines 7 – 28).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a pressure sensitive adhesive coating comprises water-based acrylic adhesive in Roth et al. in order to have an adhesive with the desired properties as taught by Khatib et al.

With regard to the limitations of “the one or more than one positionally alternating adhesive stripe has a positional amplitude in a range of 0.1 - 1 times the width of the customer roll, preferably in a range of 0.3 to 0.7 times the width of the customer roll, the positional frequency of the adhesive stripe is selected so that one oscillation cycle covers equal to or more than 5 peripherical lengths in the customer roll, preferably equal to or more than 10 peripherical lengths in 5Application No. 17/553932 BP302326US (BGG0168US) the customer roll, defined as peripheries of the full customer roll, and one oscillation cycle covers equal to or less than 90 peripherical lengths in the customer roll, preferably equal to or less than 70 peripherical lengths in the customer roll, defined as peripheries of the full customer roll, the one or more than one positionally alternating adhesive stripe has a positional wavelength in a range between 0.5 m and 10 m, preferably in a range between 2 m and 7 m”, Roth et al. clearly discloses that the adhesive may have many different arrangements and spacing (Abstract; Figures; Column 2, line 56 to Column 4, line 6; Column 4, line 59 to Column 5, line 30). 	It is well settled that a particular shape of a prior invention carries no patentable weight unless the applicant can demonstrate that the new shape provides significant unforeseen improvements to the invention.  In the instant case, the application does not indicate any new, significant attributes of the invention due to the shape of the adhesive which would have been unforeseen to one of ordinary skill in the art. A change in size or shape is generally recognized as being within the level of ordinary skill in the art, absent unexpected results.  MPEP 2144.04 (I) and (IV). 

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496. The examiner can normally be reached 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        September 27, 2022